Citation Nr: 0909502	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for prostate cancer, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for degenerative 
changes of the cervical spine (claimed as upper back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2007 and October 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


REMAND

In a statement received by VA in January 2009, less than 90 
days after the Veteran was notified that his appeal had been 
certified to the Board, the Veteran requested a video 
conference hearing before Board.  

Since such hearings are scheduled by the RO, this case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following action:

The Veteran should be scheduled for a 
video conference hearing before the Board 
in accordance with the docket number of 
his appeal.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

